838 F.2d 468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ron Christopher STEWART, Plaintiff-Appellant,v.Bill JESSE, Defendant-Appellee.
No. 87-7586.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 18, 1986.Decided:  Jan. 15, 1988.

Ron Christopher Stewart, pro se.
Before JAMES DICKSON PHILLIPS, SPROUSE, and WILKINSON, District Judges.
PER CURIAM:


1
Ron Christopher Stewart appeals the dismissal of his 42 U.S.C. Sec. 1983 action.  The district court entered judgment against Stewart on March 19, 1987.  Forty days later, on April 28, 1987, Stewart noted his appeal.


2
As Stewart failed to file his notice of appeal within thirty days of entry of judgment and did not request an extension, his appeal must be dismissed for lack of jurisdiction.  Fed.R.App.P. 4(a)(1), (5).


3
As it will not significantly aid in the decisional process, we dispense with oral argument.


4
DISMISSED.